PeR CuRiam: —
The only error assigned is, that the judgment does not conform to the cause of action as set out in the declaration. The suit is instituted by Saunders in his own right, and in describing the note it is said to have been made payable to him by the name and description of James Saunders, administrator of ■William Saunders, deceased. These words do not by any means change the nature of the action. They can only be regarded as descriptive of the persons, and the judgment, being in favor of James Saunders, in his own right, is correct.
The judgment must be affirmed.